Citation Nr: 0635179	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  95-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an rating in excess of 10 percent for 
arthritis of the lumbar spine (lumbar spine disability) from 
August 1, 1993, to December 19, 2000, and in excess of 20 
percent from December 20, 2000.

2.  Entitlement to an rating in excess of 10 percent for 
arthritis of the cervical spine (cervical spine disability) 
from August 1, 1993, to December 19, 2000, and in excess of 
20 percent from December 20, 2000.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the right shoulder.

4.  Entitlement to an initial rating in excess of 10 percent 
for right ear hearing loss.

5.  Entitlement to rating in excess of 10 percent for 
residuals of stapedectomy with tinnitus and occasional 
dizziness.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and her brother


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel 


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
A hearing before a Decision Review Officer (DRO) was held in 
July 1995.  The veteran has appealed for higher initial 
ratings for her service-connected disabilities.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The veteran also 
testified before the undersigned Judge in May 2003.

The procedural history of this case includes a Board decision 
dated in March 1997, which was later vacated by the Board in 
September 1998.  Subsequently, the Board remanded this matter 
in September 1998 for such a hearing.  The Board later 
remanded this matter two more times, in September 2002 and 
May 2004, for further development.  




FINDINGS OF FACT

1.  From August 1, 1993, to December 19, 2000, the residuals 
of the lumbar spine disability were manifested by moderate 
degenerative changes, and no more than mild limitation of 
motion with pain.

2.  Since December 20, 2000, the residuals of the lumbar 
spine disability are manifested by moderate degenerative 
changes, and approximate severe limitation of motion with 
pain.

3.  From August 1, 1993, to December 19, 2000, the residuals 
of the cervical spine disability were manifested by moderate 
to moderately severe degenerative changes, and approximate 
moderate limitation of motion.

4.  Since December 20, 2000, the residuals of the cervical 
spine disability are manifested by moderate to moderately 
severe degenerative changes, and no more than moderate 
limitation of motion with pain; forward flexion of the 
cervical spine limited to 15 degrees has not been shown.

5.  Clinical evidence does not demonstrate nonunion of 
clavicle or scapula with loose movement and only mild, 
incomplete paralysis.

6.  Active forward flexion for right shoulder to 134 degrees, 
abduction to 134 degrees, external rotation to 64 degrees, 
and internal rotation to 62 degrees; passive range of motion 
testing revealed the following: forward flexion to 145; 
abduction to 144 degrees; external rotation to 66 degrees 
and; internal rotation to 75 degrees.  

7.  Hearing loss, right ear, is productive of Level XI 
hearing acuity; the veteran's left ear is not service-
connected.

7.  Residuals of stapedectomy are manifested by dizziness, 
vertigo, and occasional staggering.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent, from 
August 1, 1993, to December 19, 2000, for residuals of a 
lumbar spine disability have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5292 (2002).

2.  The criteria for a rating of 40 percent from December 20, 
2000, for residuals of a lumbar spine disability have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West & Supp. 2005); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5292 (2002); and Diagnostic Codes 5003, 5242 (as of September 
26, 2003).

3.  The criteria for a rating of 20 percent, from August 1, 
1993, to December 19, 2000, for residuals of a cervical spine 
disability have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 
(West & Supp. 2005); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5290 (2002).

4.  The criteria for a rating higher than 20 percent from 
December 20, 2000, for residuals of a cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West & Supp. 2005); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5290 (2002); and Diagnostic 
Codes 5003, 5242 (as of September 26, 2003).

5.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease, right shoulder have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West & Supp. 
2005); 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2006).

6.  The criteria for an initial evaluation in excess of 10 
percent for right ear hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5013A, 5107 (West Supp. 2005); 38 C.F.R. §§ 
4.85, 4.87, Diagnostic Code 6100 (2006).

7.  The criteria for an initial rating of 30 percent, but no 
higher, for residuals of stapedectomy determination have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2005); 38 C.F.R. 4.7, 4.87, Diagnostic Code 6204 (2001, 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

Prior to the initial unfavorable decision from the agency of 
original jurisdiction (AOJ), the claimant must be provided 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Such notice must include the following four 
elements:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran receiving proper notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The initial agency decision was made many years prior to the 
enactment of 38 U.S.C.A. § 5103(a) and therefore, it was not 
possible to provide proper notification before initial 
adjudication.  The Board recognized the insufficiency of 
proper notice in this case and remanded in May 2004 in part 
to be assured that the veteran received proper notification.  
Following the remand, the veteran received proper notice of 
her increased rating claims in a May 2004 letter.  The May 
2004 letter met all four elements under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter provided the veteran 
with a summary of the evidence, and specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  She was advised that it was her 
responsibility to either send medical treatment records from 
her private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for her.  Additionally, the veteran was asked to 
submit any evidence in her possession.  No other evidence was 
identified or submitted by the veteran.  The veteran was also 
provided notice of applicable laws and regulations, and a 
discussion of the facts of the case, and the basis for denial 
in a February 2006 supplemental statement of the case.  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

During the pendency of the appeal, the Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned, 
if service connection is awarded.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The May 2004 letter did 
not include adequate notice of an affective date for the 
increased evaluation claims on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The 
veteran has not raised or appealed any issue involving 
earlier effective date for her increased evaluation claims.  
The Board will otherwise not comment on any potential 
effective date claim as it does not have jurisdiction over 
such claims at this time.   
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159 
(2005).  

The claims file includes service medical records, records 
from the Social Security Administration, numerous private and 
VA medical records, VA examination reports, statements and 
testimony from the veteran and her brother, and a lay witness 
statement from her husband.  It does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

The RO did not consider the severity of the veteran's low 
back and cervical spine disabilities under the revised 
criteria.  She was sent a letter in July 2006 informing her 
of the new regulations and she was provided an opportunity to 
submit additional evidence.  She requested that the Board 
proceed with her appeal.  So he is not prejudiced by the 
Board considering these increased rating claims without first 
remanding them to the RO.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

In summary, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.

B.  Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Pertinent to this case, in Fenderson v. West, 12 Vet. App. 
119 (1999), the Court distinguished between a veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection, and a claim for an increased 
rating for a service-connected condition.  The Court 
discussed that in the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as 'staged' ratings.  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
veteran's statements regarding the severity of her service-
connected disabilities are deemed competent with regard to 
the description of symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  

The Board notes that the Court has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
factors do not specifically relate to muscle or nerve 
injuries independent of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  DeLuca, supra.  Although the Board 
is required to consider the effect of the veteran's pain when 
making a rating determination, the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59.



Spinal Disabilities

The veteran was awarded service connection for a lumbar spine 
disability and cervical spine disability, and assigned 
separate 10 percent ratings from August 1, 1993 (separation 
from service), to December 19, 2000, and 20 percent ratings 
from December 20, 2000 under Diagnostic Codes 5295-5010.

A VA spine examination was conducted in December 1993.  The 
examiner noted that the veteran had good back range of 
motion.  The range of motion of the lumbar spine was 90 
degrees flexion, 15 degrees extension, and 35 degrees lateral 
bending bilaterally.  Motor, sensory, and deep tendon 
reflexes examination was normal.  The examiner stated that 
the veteran's cervical and lumbar osteoarthritis was 
significant given the veteran's age.  A private chiropractor 
examination conducted that same month noted that the range of 
motion of the lumbar spine was 75 degrees flexion, 20 degrees 
extension, 15 degrees lateral bending bilaterally, 20 degrees 
right rotation, and 15 degrees left rotation.  

In a letter dated in March 1996, Dr. J. M., M.D., stated that 
the veteran lost between 25 and 50 percent of her spinal 
motion, and that she has cervical and lumbar radicular pain.  

A VA spine examination was conducted in May 1997.  The 
veteran stated that her spinal symptoms had progressively 
worsened.  She denied limitations in walking or signs 
suggestive of spinal stenosis, radicular pain, numbness or 
tingling, or upper or lower extremity weakness.  The range of 
motion of the lumbar spine was 90 degrees flexion, 15 degrees 
extension, and 45 degrees lateral bending and rotation, 
bilaterally.  The range of motion of the cervical spine was 
flexion to within 4 centimeters of the chest, 45 degrees 
extension, and 45 degrees lateral bending and rotation, 
bilaterally.  The examiner noted that there were no radicular 
signs produced with any of these movements.  However, pain 
was produced.  Motor, sensory, and deep tendon reflexes 
examination was normal.  

A VA neurological examination was conducted in May 1997.  
Motor and sensory examination was normal.  Upper extremity 
deep tendon reflexes were 2+, and lower extremity deep tendon 
reflexes were 2+ in the knees, and 1+ in the ankles.  The 
range of motion of the lumbar spine was 70 degrees flexion, 
10 degrees extension, and 30 degrees lateral bending 
bilaterally.  The range of motion of the cervical spine was 
40 degrees flexion, 20 degrees extension, and 30 degrees 
lateral bending bilaterally.  The diagnosis was spondylitic 
changes in the neck and low back with secondary pain related 
to these changes.  The examiner stated that there is no 
evidence of myelopathy or radiculopathy on history or 
examination.  

A decision of the Social Security Administration (SSA) 
granted the veteran disability insurance benefits - 
effective August 2, 1993, due to hearing loss, and discogenic 
and degenerative disorders of the back.  

A VA examination was conducted in March 2000.  The veteran 
complained of cervical and lumbar pain with radiation down 
the back of both legs.  She denied numbness, tingling, muscle 
wasting or muscle weakness of the legs.  The range of motion 
of the lumbar spine was flexion to 70 degrees without pain 
and 75 degrees with pain, extension to 20 degrees without 
pain and 30 degrees with pain, and 40 degrees lateral bending 
and rotation, bilaterally, without pain.  Motor, sensory, and 
deep tendon reflexes examination of the lower extremities was 
normal.  The range of motion of the cervical spine was 
flexion to 25 degrees without pain and 30 degrees with pain, 
extension to 25 degrees without pain and 30 degrees with 
pain, and lateral bending to 35 degrees without pain, 
bilaterally, right lateral rotation to 40 degrees without 
pain and 50 degrees with pain, and left lateral rotation, to 
35 degrees without pain and 55 degrees with pain.  The 
diagnosis was moderate generalized degenerative arthritis of 
the lumbar spine, as evidenced by X-rays; and moderate to 
moderately severe degenerative arthritis of the cervical 
spine, as evidences by X-rays.  

A VA general medical examination was conducted in December 
2000.  The range of motion of the lumbar spine was flexion to 
50 degrees which caused pain at the limits of the movement, 
15 degrees extension, and 15 degrees lateral bending and 
rotation, bilaterally.  The range of motion of the cervical 
spine was 20 degrees flexion, 50 degrees extension, and 20 
degrees lateral bending, bilaterally, and rotation 70 
degrees, bilaterally.

A February 2002 rating decision granted increased ratings of 
20 percent rating for both the lumbar and cervical 
disabilities, effective December 20, 2000, the date of the VA 
examination.  

At a September 2005 VA examination, the veteran reported 
daily back spasms after 15 minutes of standing.  She noted 
that she does not have any symptoms of numbness, weakness, 
bowel or bladder symptoms.  The range of motion of the lumbar 
spine was flexion of 0 to 85 degrees, extension of 0 to 23 
degrees, right lateral bending of 0 to 27 degrees, left 
lateral bending of 0 to 30 degrees, right lateral rotation to 
0 to 27 degrees, and left lateral rotation of 0 to 22 
degrees.  The examiner noted that flexion and extension were 
normal for her age.  The veteran was asked to perform 10 deep 
knees bends.  The veteran was noted to have the same flexion, 
extension, and left lateral rotation; however, she lost 5 
degrees in both right and left flexion, and lost 4 degrees of 
left lateral rotation.  

The range of motion of the cervical spine was flexion of 0 to 
25 degrees (normal is 0 to 45 degrees), extension of 0 to 45 
degrees (normal), lateral bending of 0 to 15 degrees, 
bilaterally (normal is 0 to 45 degrees), right lateral 
rotation to 0 to 47 degrees, and left lateral rotation of 0 
to 42 degrees (normal is 0 to 80 degrees).  The examiner 
measured the veteran's range of motion after 10 
flexion/extension exercises.  There was no limitation of 
motion in flexion, right lateral bending, left lateral 
bending, right lateral rotation, and left lateral rotation.  
The veteran lost 18 degrees of extension (to 26 degrees).  
Motor, sensory, and deep tendon reflexes examination was 
normal.  The examiner stated that the veteran's spinal 
disability is related to joint involvement, but there were no 
sensory or muscle disorders 

The veteran contends that she is entitled to increased 
ratings for her service-connected spinal disabilities, as the 
symptoms and manifestations of the disability from which she 
suffers have increased in severity and greatly limits her 
daily activities.  She maintains that the ratings assigned 
fail to adequately compensate her for the pain she must 
endure.  She also notes that the VA's Schedule for Rating 
Disabilities was implemented in 1945 and fails to keep up 
with current trends in the assessment of disability ratings.  
She also notes that VA medical personnel cannot provide her 
with ad adequate definition of a mild, moderate or severe 
limitation of motion.  She believes that her limitation of 
motion, pain and loss of function is greater than the 
disability ratings currently assigned.   

The Board also notes that there is no precise definition of a 
mild, moderate or severe limitation of motion contained in 
the Ratings Schedule prior to the enactment of the new 
schedular criteria for rating spinal disabilities in 
September 2003.  However, in reaching its decision, the Board 
must afford the veteran the benefit of the doubt when the 
evidence approximates the assignment of two ratings, and 
assign the veteran the higher rating.  

Normal range of motion of the thoracolumbar spine is flexion- 
extension from 0 to 90 degrees and 0 to 30 degrees; lateral 
flexion from 0 to 30 degrees and rotation from 0 to 30 
degrees.  38 C.F.R. §4.71a, Plate V.

Normal range of motion of the cervical spine is flexion- 
extension from 0 to 45 degrees, lateral flexion from 0 to 45 
degrees and rotation from 0 to 80 degrees.  Id.

From August 1, 1993, to December 19, 2000

Lumbar Spine

The veteran's condition is rated under Diagnostic Code 5010-
5292.  The hyphenated diagnostic code in this case indicates 
that traumatic arthritis under DC 5010 is the service-
connected disorder, and limitation of lumbar motion, the 
impairment under DC 5292, a residual condition.  Under the 
old regulations effective prior to September 26, 2003, under 
DC 5292, slight limitation of motion of the lumbar spine 
warranted a 10 percent evaluation.  38 C.F.R. § 4.71a, DC 
5290 (2002), effective prior to September 26, 2003.  Moderate 
limitation of motion of the cervical segment of the spine 
warranted a 20 percent evaluation. Id.  A 30 percent 
evaluation required severe limitation of motion.  Id.  As 
recorded above, the range of motion measurements noted on 
examinations during this period represent mild limitation of 
motion of the lumbar spine.  Lumbar flexion ranged between 70 
and 90 degrees (90 degrees is normal), extension between 15 
to 30 degrees (30 degrees is normal), bilateral lateral 
bending between 15 to 45 degrees (30 degrees is normal), 
right rotation between 20 to 45 degrees and left rotation 
between 15 and 45 degrees (30 degrees is normal).  Moderate 
limitation of motion was not approximated, as on many 
occasions, the veteran could move her lumbar spine to normal 
or beyond normal range of motion in all directions.  In 
addition, the examiner who conducted the December 1993 VA 
examination noted that the veteran had good back range of 
motion.  

The veteran's condition could be evaluated under Diagnostic 
Code 5295.  Under the criteria in effect prior to September 
26, 2003, lumbosacral strain warrants a noncompensable 
evaluation if there are slight subjective symptoms only.  A 
10 percent evaluation is warranted if it is manifested by 
characteristic pain on motion. With muscle spasm on extreme 
forward bending, and loss of lateral spine motion, 
unilateral, in a standing position, a 20 percent evaluation 
is warranted.  A 40 percent evaluation is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  However, the evidence does not 
show muscle spasm on extreme bending or loss of lateral spine 
motion, unilateral, in standing position.  Consequently, a 
higher (20 percent) rating is not warranted under Diagnostic 
Code 5295.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, mild 
intervertebral disc syndrome warrants a 10 percent disability 
rating, moderate with recurring attacks warrants a 20 percent 
disability rating, severe with recurring attacks and 
intermittent relief warrants a 40 percent disability rating, 
and pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief warrants a 60 percent disability 
evaluation. See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  However, the evidence prior to December 2000 does 
not show moderate symptoms of intervertebral disc syndrome 
with recurring attacks.  Consequently, a higher (20 percent) 
rating is not warranted under Diagnostic Code 5293.

The statements of the veteran in the claims folder are to the 
effect that she suffers from pain and stiffness in her low 
back and flare- ups that affect her ability to perform her 
daily activities.  The Board has carefully considered the 
veteran's statements to the effect that she has functional 
impairment from pain and stiffness in her neck and flare-ups 
that interfere with her ability to move her neck, or to work 
at times.

In DeLuca, 8 Vet. App. 202, the Court held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  Here, the evidence shows limitation of the 
range of motion of the lumbar spine, as noted by examiners.  

In reviewing the evidence, the Board notes that the veteran's 
lumbar spine disability is manifested by no more than mild 
limitation of motion accompanied by pain.  Considering the 
degree of the veteran's limitation of motion of her low back 
, accompanied by objective evidence of pain, stiffness, and 
tenderness, the Board finds that the functional loss 
attributable to the veteran's lumbar spine disability meets, 
but does not exceed, the criteria for a 10 percent 
evaluation, under the old schedular criteria for loss of 
lumbar spine motion.  For a higher evaluation, the medical 
evidence would have to show that she has moderate limitation 
of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a. 

Cervical Spine

The veteran's service-connected cervical disability is 
evaluated as 10 percent disabling under Diagnostic Code 5010-
5290.  The hyphenated diagnostic code in this case indicates 
that traumatic arthritis under DC 5010 is the service- 
connected disorder, and limitation of neck motion the 
impairment under DC 5290, a residual condition.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5010, traumatic arthritis is 
rated as degenerative arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).  Degenerative arthritis is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.

Under the old regulations effective prior to September 26, 
2003, under DC 5290, slight limitation of motion of the 
cervical segment of the spine warranted a 10 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5290 (2002), effective 
prior to September 26, 2003.  Moderate limitation of motion 
of the cervical segment of the spine warranted a 20 percent 
evaluation. Id.  A 30 percent evaluation required severe 
limitation of motion.  Id.

After reviewing the entire medical record, it is concluded 
that an evaluation in excess of 10 percent for the cervical 
spine disability is not warranted, under the old rating 
criteria as only mild limitation of motion has been shown 
during this period.  The May 1997 VA spine examination notes 
that the veteran had normal extension, and bilateral lateral 
bending.  The various cervical range of motion measurements 
indicated that the veteran could flex her cervical spine from 
30 to 40 degrees (45 degrees is normal) extend from 20 to 50 
degrees (45 degrees is normal), lateral bend from 20 to 45 
degrees, bilaterally, (45 degrees is normal) rotate from 45 
to 70 degrees, bilaterally, (80 degrees is normal).  The 
Board notes that the veteran's assertions that the 
distinction between mild and moderate range of motion is not 
precise.  The Board will afford the veteran the benefit of 
the doubt and find that these range of motion measurements, 
when combined with her complaints of loss of function due to 
pain pursuant to the DeLuca criteria, more nearly approximate 
"moderate" disability.  However, severe limitation of 
motion has not been shown.  

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, mild 
intervertebral disc syndrome warrants a 10 percent disability 
rating, moderate with recurring attacks warrants a 20 percent 
disability rating, severe with recurring attacks and 
intermittent relief warrants a 40 percent disability rating, 
and pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief warrants a 60 percent disability 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  However, the evidence does not show severe symptoms 
of intervertebral disc syndrome with recurring attacks and 
intermittent relief.  Consequently, a higher (40 percent) 
rating is not warranted under Diagnostic Code 5293.

The veteran is therefore, entitled to a disability evaluation 
of 20 percent for her cervical spine disability, from August 
1, 1993, to December 19, 2000.  

From December 20, 2000

The Board notes that during the pendency of this appeal the 
regulations governing the schedular criteria for rating 
diseases and injuries for the spine were revised effective 
September 23, 2002, and were revised again, effective 
September 26, 2003.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 
(DC) 5293, effective September 23, 2002; 38 C.F.R. § 4.71a, 
DC 5243, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  When amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded. 
38 U.S.C.A. § 5110(g) (West 2002); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); VAOPGCPREC 3-2000 (April 10, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); 38 C.F.R. § 3.114(a) 
(2004).  Therefore, prior to September 23, 2002, and 
September 26, 2003, the Board may apply only the previous 
version(s) of the rating criteria.  As of September 23, 2002, 
and September 26, 2003, the Board may apply both versions of 
the rating criteria.  

This new schedule states that to evaluate any of the spine 
disabilities at DC 5235 to DC 5243 (unless DC 5243 is 
evaluated under the Formula for Rating intervertebral disc 
syndrome Based on Incapacitating Episodes), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following criteria should 
be used:

100 percent for unfavorable ankylosis of the entire spine;

50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine;

40 percent for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30 percent for forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; and

10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

Note (2): (See also 38 C.F.R. § 4.71a, Plate V.)  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Note (4) provides that each range of motion 
measurement is to be rounded to the nearest five degrees.

Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was also revised with Diagnostic 
Code 5243 now embodying the recently revised provisions of 
the former Diagnostic Code 5293.  Under the new criteria, a 
10 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months; a 
20 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
a 40 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
and a 60 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  68 Fed. Reg. 51,456 
(2003) (now codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2006)).

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 

Lumbar Spine

Under the old regulations effective prior to September 26, 
2003, under Diagnostic Code 5292, moderate limitation of 
motion of the lumbar spine warranted a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002), effective 
prior to September 26, 2003.  The Board has considered the 
various lumbar range of motion measurements recorded above 
during this period, as well as the veteran's complaints of 
increasing pain and loss of function due to her lumbar 
condition.  The Board also notes the veteran's assertions 
that the distinction between moderate and severe range of 
motion is not precise.  The Board will afford the veteran the 
benefit of the doubt and find that these range of motion 
measurements, when combined with her complaints of loss of 
function due to pain pursuant to the DeLuca criteria, more 
nearly approximate "severe" disability.  Thus, the criteria 
for 40 percent evaluation are met.  As this is the highest 
rating possible under this Diagnostic Code, further analysis 
of loss of function under this Diagnostic Code is 
unnecessary.  See generally, Johnson v. Brown, 10 Vet App 80 
(1997) (If a veteran is in receipt of the maximum disability 
rating available under a diagnostic code for limitation of 
motion, consideration of additional functional loss due to 
pain is not required).  

Consideration of a rating under former  Diagnostic Code 5295 
is also unnecessary as 40 percent is the highest evaluation 
possible under that Diagnostic Code.  

In this case, the Board finds that the General Rating Formula 
for Diseases and Injuries of the Spine does not warrant a 
disability evaluation in excess of 40 percent for the 
veteran's low back disability.  As noted above, a disability 
evaluation greater than 40 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine, or forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less.  Range-of-motion testing of the lumbar spine during 
this period reveals forward flexion in excess of 30 degrees.  
Therefore, a rating higher than 40 percent is not warranted 
under this Diagnostic Code even considering the DeLuca 
criteria, as the examiner who conducted the latest, September 
2005, VA examination of record found very little additional 
loss of function after repetitive movement of the lumbar 
spine as noted above.  

The veteran is not entitled to a higher, 60 percent, 
evaluation under the old criteria for intervertebral disc 
syndrome as pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
have not been shown.

The symptoms of intervertebral disc syndrome do not provide 
for a rating in excess of 40 percent under the new criteria 
for intervertebral disc syndrome, as there is no evidence of 
record that bed rest has been prescribed by a physician.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Here, there is no medical evidence showing the 
veteran has ever been prescribed bed rest by a physician, nor 
does the veteran allege this is so.  The fact that he may 
voluntarily chose to take to bed because of back pain does 
not meet the definition of an incapacitating episode.  So a 
higher rating would not be warranted under the Diagnostic 
Code 5237 pertaining to intervertebral disc syndrome.  

The veteran is therefore, entitled to a disability evaluation 
of 40 percent for her lumbar spine disability, from December 
20, 2000. 

Cervical Spine

The veteran's service-connected cervical disability is 
evaluated as 20 percent disabling under Diagnostic Code 5010-
5290.  The medical evidence includes findings of degenerative 
joint disease and limited motion, along with complaints of 
pain.

Under the old regulations effective prior to September 26, 
2003, under Diagnostic Code 5290, moderate limitation of 
motion of the cervical segment of the spine warranted a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002), effective prior to September 26, 2003.

In light of the cervical range of motion measurements 
discussed above, severe limitation of motion has not been 
found as the veteran has the majority of her total range of 
motion.  Therefore, a higher rating is not warranted under 
this Diagnostic Code.  

As noted, the regulations for evaluation of certain 
disabilities of the spine were revised, effective on 
September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  

The medical evidence in this case shows that the service- 
connected cervical spine disability is manifested primarily 
by complaints of pain and stiffness, and limited motion that 
produce some functional impairment in the veteran's ability 
to move her neck.

After reviewing the medical record from this period, it is 
concluded that an evaluation in excess of 20 percent for the 
cervical spine disability is not warranted under either the 
new rating criteria.  The combined range of motion of the 
cervical spine was 250 degrees on December 2000 VA 
examination, and 195 degrees on September 2005 VA 
examination.  In fact, the requirements for a 20 percent 
rating have not been met.  Entitlement to a higher rating has 
not been shown, as severe limitation of motion of the 
cervical spine has not been shown; and forward flexion of the 
cervical spine is more than 15 degrees and she does not have 
ankylosis.

The evidence does not show severe symptoms of intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
Consequently, a higher (40 percent) rating is not warranted 
under Diagnostic Code 5293, effective prior to September 23, 
2002.

The symptoms of intervertebral disc syndrome do not provide 
for a rating in excess of 20 percent, and there is no 
evidence of record that bed rest has been prescribed by a 
physician.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Here, there is no medical evidence showing the 
veteran has ever been prescribed bed rest by a physician, nor 
does the veteran allege this is so.  The fact that he may 
voluntarily chose to take to bed because of back pain does 
not meet the definition of an incapacitating episode.  So a 
higher rating would not be warranted under the Diagnostic 
Code 5237 pertaining to intervertebral disc syndrome, 
effective September 2002.  

The statements of the veteran in the claims folder are to the 
effect that she suffers from pain and stiffness in her neck 
and flare- ups that affect her ability to perform her daily 
activities.  

In DeLuca, 8 Vet. App. 202, the Court held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  Here, the evidence shows limitation of the 
range of motion of the cervical spine, as noted by examiners.  

In reviewing the evidence, the Board notes that the veteran's 
cervical spine disability is manifested by no more than 
moderate limitation of motion accompanied by pain.  
Considering the degree of the veteran's limitation of motion 
of her neck, accompanied by objective evidence of pain, 
stiffness, and tenderness, the Board finds that the 
functional loss attributable to the veteran's cervical spine 
disability meets, but does not exceed, the criteria for a 20 
percent evaluation, under either the old or current schedular 
criteria.  For a higher evaluation, the medical evidence 
would have to show that she is severe limitation of motion.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a.  

In fact, the examiner who conducted the latest, September 
2005, VA examination of record found very little additional 
loss of function after repetitive movement of the cervical 
spine as noted above.  Moreover, the slight additional 
limitation of motion does not approximate severe limitation 
of motion.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 

Degenerative Joint Disease, Right Shoulder

Service connection for degenerative joint disease, right 
shoulder was granted in an February 1996 rating decision and 
was assigned a 10 percent rating under Diagnostic Codes 5203 
and 5010.  Under Diagnostic Code 5203, impairment of the 
clavicle or scapula, major, a 10 percent rating is warranted 
for nonunion without loose movement.  A 20 percent evaluation 
is warranted for either nonunion of the clavicle or scapula 
with loose movement or dislocation of the clavicle or 
scapula.  Medical records demonstrate that the veteran is 
right handed and therefore, her right shoulder is her 
dominant or major extremity.

Review of the medical evidence fails to show either nonunion 
of the clavicle or scapula with loose movement or dislocation 
of the clavicle or scapula.  An arthrogram of the right 
shoulder showed no evidence of rotator cuff tear.   Private 
and VA evaluation reports, including VA examination reports, 
did not show nonunion of the clavicle or scapula.  No 
fractures or dislocation of the right shoulder were found in 
x-ray reports dated in January 1996, December 1998, and March 
2000.  A July 1998 arthrogram also revealed no evidence of 
rotator cuff tear.  While the veteran is  diagnosed as having 
right shoulder impingement, there was no demonstrating of 
clinical findings of nonunion of the clavicle or scapula to 
warrant a higher evaluation under Diagnostic Code 5203.  
38 C.F.R. § 4.71a.

As for other diagnostic codes, Diagnostic Code 5010 indicates 
that the arthritis due to trauma is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  In this case, records from Social 
Security Administration and numerous VA medical reports 
document a diagnosis of degenerative joint disease involving 
the right shoulder.  As such, Diagnostic Code 5003 applies in 
this case. 

Diagnostic Code 5201 provides for the evaluation of 
limitation of motion of the shoulder.  Limitation of motion 
of the arm at shoulder level is rated 20 percent disabling 
for both the major and the minor side.  Limitation of the arm 
midway between the side and the shoulder level is rated 30 
percent disabling on the major side; and limitation to 25 
degrees from the side is rated 40 percent disabling on the 
major side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

VA examination report dated in April 1996 noted range of 
motion to 140 degrees of active alleviation without 
significant indication of pain.  Attempts beyond 140 degrees 
produce pain.  There was positive impingement sign, but also 
good strength in abduction, internal rotation, and external 
rotation.    

The veteran was afforded a VA examination in March 2000.  
Review of the March 2000 VA examination report does not 
reveal any clinical findings that would support her claim for 
a higher evaluation.  However, based on her complaints 
involving the examination, the Board will not give any weight 
to the examination findings.  The veteran also testified that 
her right shoulder disability worsened following the 
examination.  

On VA examination in September 2005, the examiner indicated 
that the veteran complained of pain with resulting weakness 
in her right shoulder when performing activities away from 
her body.  She noted daily flare-ups of her joint disease 
that were precipitated by attempting to perform activities 
away from her body or above her head.  The veteran complained 
of an inability to comb her hair, wipe after using the 
toilet, fasten her bra, and pour coffee with a coffee pot.  
Physical therapy has not proven helpful.    In addition, she 
essentially complained of having difficulty sleeping due to 
pain in her shoulder.  The Board notes that her sleep 
complaints were also attested to by her husband in a written 
statement to VA dated in May 2003.  These pains were 
alleviated by spa treatments and anti-inflammatory medicine, 
according to the veteran.

Despite the veteran's subjective complaints, range of motion 
results showed active forward flexion to 134 degrees, 
abduction to 134 degrees, external rotation to 64 degrees, 
and internal rotation to 62 degrees.  Passive range of motion 
testing revealed the following: forward flexion to 145; 
abduction to 144 degrees; external rotation to 66 degrees 
and; internal rotation to 75 degrees.  During all ranges of 
motion, she was noted to have pain in her deltoid and AC 
joint, and pain during cross-arm abduction.  She was able to 
mover her arm from her side to a period of forward flexion 20 
times and then repeat measurements were performed.  The 
veteran exhibited no change in her range of motion and was 
noted to have no increased in incoordination, weakness, lack 
of endurance, fatigue or pain.  

According to the examiner, the veteran disability appeared to 
affect only the joint structure and not the muscles and 
nerves as no atrophy was noted.  This seems to be supported 
by the findings of 3+/5 supraspinatus strength and 4/5 
external rotation strength.  

As noted above, the Board is obligated to take the veteran's 
reports of painful motion into consideration.  38 C.F.R. § 
4.40, 4.45.  While the Board must assess the weight to be 
given to the veteran's subjective complaints of pain and 
functional impairment, it must also be supported by objective 
manifestations.  In this case, the record does not 
objectively show that the veteran's functional ability was 
limited to such a point that a higher evaluation is warranted 
based on pain or weakness. The medical evidence shows that 
the veteran is clearly able to perform right shoulder motion 
to at least her shoulder level.  

The veteran's treating physician, Dr. Marshall, stated in a 
July 2004 report that she estimated that her range of motion 
was limited to 50 percent disability in movement.  However, 
clinical records from Dr. Marshall do not show any range of 
motion testing performed.  It appears that Dr. Marshall 
statement was an estimate was based on  speculation and not 
clinical testing.  As such, her opinion as to her limitation 
of motion is not persuasive. 

Degenerative joint disease, right shoulder, is clearly 
chronic and symptomatic.  In addition, the Board acknowledges 
the veteran's subjective complaints of pain. However, while 
the schedular criteria explicitly recognizes that functional 
loss may be due to pain, the criteria also provide that 
subjective complaints of pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40.  In this 
case, it is not objectively shown that there was additional 
functional limitation that would warrant an increased rating 
based on pain or weakness.  As such, there is no basis to 
warrant a 20 percent evaluation or higher under Diagnostic 
Code 5010, 5201.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5201.   

As the preponderance of the evidence is against a higher 
evaluation for degenerative joint disease, right shoulder, 
the claim is denied.  Gilbert, supra

Hearing Loss, Right Ear

The RO granted service connection for hearing loss, right ear 
in a February 1994 rating decision, assigning a 10 percent 
evaluation under provisions of Diagnostic Code 6100.  In 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes the eleven auditory acuity 
levels and is currently located at 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  An examination for hearing impairment 
for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).

The Rating Schedule also takes into account exceptional 
patterns of hearing impairment.  Consequently, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the 
higher numeral designation for hearing impairment from Table 
VI or Table VIa will be applied.  38 C.F.R. § 4.86(a).

Upon review, the audiological findings show Level XI hearing 
for the right ear  throughout the claims period.  38 C.F.R. § 
4.85 Table VI. 

On the authorized audiological evaluation in November 1993, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
80
85
105
105
LEFT
15
10
10
5

The average in the right ear was 94 hertz and the average in 
the left ear was 10 hertz.  Speech audiometry revealed speech 
recognition ability of 32 percent in the right ear and 100 
percent in the left ear.

The most recent authorized audiological evaluation, conducted 
in July 2004, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
90
105
105
105
LEFT
25
25
25
25

The average in the right ear was 101 and the left ear was 25.  
Speech audiometry revealed speech recognition ability of 4 
percent in the right ear and of 100 in the left ear.  The 
audiological tests reviewed in the record that were conducted 
between 1993 and 2004 were consistent with the above 
findings.  

Applying Table VI, the findings for veteran's service-
connected right ear show Level XI hearing impairment.  As the 
veteran is only service-connected for her right ear, the left 
ear is assigned Level I hearing for Table VII per regulation.  
38 C.F.R. § 4.85(f) (2005).  Applying Level XI hearing for 
right ear with Level I for the left ear, a 10 percent 
evaluation is assessed.  As such, a higher initial evaluation 
is not warranted for the veteran's service-connected hearing 
loss, right ear.  38 C.F.R. § 4.85 Table VII. 

The Board recognizes the veteran's statements that she 
believes she is entitled to a higher initial evaluation.  
However, the medical evidence fails to show that a higher 
evaluation is warranted for the veteran's service-connected 
hearing loss, right ear at this time.  As the preponderance 
of the evidence is against a higher evaluation for hearing 
loss, right ear, the claim is denied.  Gilbert, supra.

Residuals of Stapedectomy

In an August 1995 Hearing Officer Decision, the RO granted a 
10 percent evaluation for residuals of stapedectomy under 
Diagnostic Code 6204.  

During the course of this appeal, VA promulgated regulations 
amending the rating criteria for diseases of the ear, 
including disorders rated under Code 6204, effective June 10, 
1999.  See 64 Fed. Reg. 25,202 - 25,210 (May 11, 1999) 
(codified at 38 C.F.R. pt. 4).  If a law or regulation 
changes during the course of a claim or an appeal, the 
version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Therefore, prior to June 10, 1999, the 
Board may apply only the previous version of the rating 
criteria.  As of June 10, 1999, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.

The Board notes that the RO specifically considered both 
versions of the rating criteria and applied the new rating 
criteria in the August 2000 statement of the case.  As 
explained below, the Board is granting a 30 percent 
evaluation under Diagnostic Code 6204, which represents the 
highest evaluation available under that code.  Therefore, 
there is no indication that the veteran has been prejudiced 
by evaluating her disability under Diagnostic Code 6204.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The Board 
will therefore proceed to evaluate the appeal.  

Under the previous version of the rating criteria, Code 6204 
is designated as chronic labyrinthitis.  38 C.F.R. § 4.87a 
(1998).  A 10 percent rating is assigned for moderate 
disability, manifested by tinnitus and occasional dizziness. 
A maximum schedular rating of 30 percent is in order for 
severe disability, manifested by tinnitus, dizziness, and 
occasional staggering.

Under the amended version of the rating criteria, Code 6204 
is designated as peripheral vestibular disorders.  38 C.F.R. 
§ 4.87 (2006).  A 10 percent rating is warranted for 
occasional dizziness.  A maximum schedular evaluation of 30 
percent is assigned for dizziness and occasional staggering.

Upon review, the clinical evidence demonstrates chronic and 
continual symptoms of tinnitus, dizziness, vertigo, and 
occasional staggering to warrant a 30 percent evaluation 
under both the old and new rating criteria.  The November 
1993 VA audiological examination report indicated that 
following her right side stapedectomy in service, she awoke 
with severe dizziness and vertigo.  An April 1996 VA 
audiological examination report revealed that the veteran had 
an increase of disequilibrium and tinnitus for the prior six 
months that had stabilized.  VA treatment records dated in 
August 1996 and July 1997 indicate a diagnosis of recurrent 
vertigo.  VA examination report dated in July 2004 noted 
insufflation of the right ear that elicited subjective 
dizziness and a positive turn test.  

At her DRO hearing in July 1995, the veteran complained of 
tinnitus and infrequent vertigo or balance problems (T. 3-4).   
VA examiner dated in March 2000 noted that the veteran only 
complained of intermittent vertigo with movement.  Dr. 
Marshall also noted in a July 1995 report that the veteran 
experiences intermittent tinnitus and significant episodes of 
vertigo.  The Board recognizes that the veteran and her 
treating physician described the vertigo and tinnitus as 
infrequent or intermittent.  However, similar to her 
complaints of right shoulder pain and to Dr. Marshall's 
speculation of her limitation of motion involving the right 
shoulder, their description of her frequency of tinnitus or 
dizziness does not necessarily correlate into a higher or 
lower rating.  Here, the Board find a December 1995 medical 
diary submitted from the veteran to Dr. Marshall and her 
husband's lay witness statement to be more persuasive 
evidence of her frequency than how she or her physician 
otherwise defines or categorizes it.  

The veteran's diary of symptoms is dated from Tuesday, 
October 17, 1995 through Sunday, October 22, 1995.  The 
veteran recorded symptoms of vertigo, tinnitus, or dizziness, 
and occasional staggering during the week with many of the 
symptoms occurring every day, sometimes more than once during 
the day.  In addition, in her husband's lay statement, she 
essentially stated that she experiences dizziness and vertigo 
almost on a daily basis.  She also noted that she no longer 
drives due to her vertigo.  The above evidence demonstrates 
recurring symptoms and not occasional symptoms.  As such, a 
30 percent evaluation is warranted under Diagnostic Code 
6204.  38 C.F.R. § 4.87.  This is the highest rating 
available under Diagnostic Code 6204.  

As for other diagnostic codes, the record does not show that 
the veteran has Meniere's syndrome to warrant a separate 
evaluation under Diagnostic Code 6205.  The Board notes that 
a July 2004 statement from Dr. Marshall alluded to the 
veteran having Meniere's syndrome for the past 10 to 15 
years; however, this statement is not supported in the 
record.  Meniere's syndrome has not been diagnosed in any of 
the VA records, other private medical records, or records 
from the Social Security Administration.  

In short, the veteran is entitled to a 30 percent, but no 
higher, evaluation for residuals of stapedectomy.  

C.  Extraschedular Consideration

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1).  
Here, there is no hospitalization noted for spinal 
disabilities, right shoulder disability, hearing loss, or 
residuals of a stapedectomy.  Records from Social Security 
Administration show that the veteran was granted benefits 
from August 1993.  In an April 2002 supplemental statement of 
the case and April 2002 rating decision, the RO considered 
determined that further consideration under extraschedular 
provisions was not warranted. 




ORDER

Entitlement to a higher rating for lumbar spine disability, 
rated 10 percent from August 1, 1993, to December 19, 2000 is 
denied.  

Entitlement to a rating of 40 percent, but no higher, for a 
lumbar spine disability is granted from December 20, 2000.  

Entitlement to a rating of 20 percent, but no higher, for a 
cervical spine disability is granted from August 1, 1993, to 
December 19, 2000.  

Entitlement to a higher rating for a cervical spine 
disability, rated 20 percent from December 20, 2000, is 
denied.

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right shoulder is denied. 

Entitlement to a rating in excess of 10 percent for right ear 
hearing loss is denied. 

Entitlement to a rating of 30 percent, but no higher, for 
residuals of stapedectomy with tinnitus and occasional 
dizziness, is warranted. 



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


